       Case 1:18-cr-10450-MLW Document 503 Filed 12/08/20 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Cr. No. 1:18-CR-10450-MLW
                                     )
ELISEO VAQUERANO CANAS               )
&                                    )
JONATHAN TERCERO YANES               )
      Defendants.                    )
____________________________________)

   DEFENDANTS’ MOTION TO JOIN SECTION I OF HENRI SALVADOR
    GUTIERREZ’S MOTION TO SUPPRESS COERCED STATEMENTS

      Eliseo Vaquerano Canas and Jonathan Tercero Yanes, defendants in the

above-captioned matter, respectfully moves this Honorable Court to allow them to

join section I of Henri Salvador Gutierrez’s motion to suppress coerced statements.

Joining, without rehashing those arguments, the defendants submit this brief

memorandum of law to establish their standing to challenge the admissibility of

Salvador-Gutierrez’s statements to the extent that they were obtained through

coercion.

      The defendants do not dispute that they lack standing to vicariously assert

Salvador-Gutierrez’s 5th Amendment rights on his behalf, see e.g. Alderman v.

United States, 394 U.S. 165, 174 (1969), and he does not seek to do so here. Instead,

they seek to protect their own Due Process rights under the 5 th Amendment, which

prohibit a coerced confession of another from being introduced against them.

      “Due process of law requires that a coerced confession be excluded from

consideration by the jury.” Jackson v. Denno, 378 U.S. 368, 382 (1964). The Jackson

                                          1
        Case 1:18-cr-10450-MLW Document 503 Filed 12/08/20 Page 2 of 5




court required that a hearing must be held to determine whether a confession was

obtained through coercion, and if it was, it must be excluded. Id. The Jackson rule

has been extended to preclude admissibility of confessions and statements made by

individuals other than the defendant, when those statements were obtained

through coercion. See e.g. LaFrance v. Bohlinger, 499 F.2d 29, 34 (1st Cir. 1974),

cert. denied, 419 U.S. 1080 (“Since a statement coerced from an accused is neither

less trustworthy than one from a witness nor more offensive to society’s sense of

fairness, it would seem illogical invariably to require a Jackson hearing in the first

case but never in the second.”); United States v. Tavares, 705 F.3d 4, 23 (1st Cir.

2013) (acknowledging rule in LaFrance). See also Malinski v. New York, 324 U.S.

401, 430-31 (1945) (“Due process does not permit one to be convicted upon his own

coerced confession. It should not allow him to be convicted upon a confession wrung

from another by coercion.”) (Rutledge, J., dissenting); Gonzalez v. United States, No-

CRIM. 08-10223-PBS, 2012 WL 5471799, at *4 (D. Mass. Nov. 8, 2012) (“Courts

have recognized that a defendant’s right to a fair trial could be violated if unreliable

evidence, such as a confession, is obtained through coercion of a third party.”).

      Other circuits have similarly held that “[c]onfessions wrung out of their

makers may be less reliable than voluntary confessions, so that using one person’s

coerced confession at another’s trial violates his rights under the due process

clause.” Buckley v. Fitzsimmons, 20 F.3d 789, 795 (7th Cir. 1994) (citing Arizona v.

Fulminante, 499 U.S. 279 (1991)). See also United States v. Merkt, 764 F.2d 266,

273-75 (5th Cir. 1985) (“A defendant may assert her own fifth amendment right to a

fair trial as a valid objection to the introduction of statements extracted from a non-
                                           2
        Case 1:18-cr-10450-MLW Document 503 Filed 12/08/20 Page 3 of 5




defendant by coercion or other inquisitional tactics.”); Bradford v. Johnson, 476

F.2d 66 (6th Cir. 1973) (same); United States v. Chiavola, 744 F.2d 1271, 1273 (7th

Cir. 1984) (“[A] violation of another person’s Fifth Amendment rights may rise to

the level of a violation of [a defendant’s] rights to a fair trial. Due process is

implicated when the government seeks a conviction through evidence obtained by

extreme coercion or torture”); Douglas v. Woodford, 316 F.3d 1079, 1092 (9th Cir.

2003) (“illegally obtained confessions may be less reliable than voluntary ones, and

thus using a coerced confession at another’s trial can violate due process.”); United

States v. Hodges, 208 F.3d 227 (10th Cir. 2000) (“We have previously held that a

defendant’s due process rights are violated where a witness is coerced into making

false statements and those statements are admitted at the defendant’s trial.”);

Wilcox v. Ford, 813 F.2d 1140, 114849 (11th Cir. 1987) (“the courts have held that

the admission at trial of improperly obtained statements which results in a

fundamentally unfair trial violates a defendant’s Fifth Amendment right to a fair

trial.”). This rule is based “on the premise that involuntary or coerced statements

are presumed unreliable. It is because of this unreliability that a defendant may

object to its use at trial.” Hodges, 208 F.3d 227.

       Here, as discussed at length in his motion to suppress, Salvador-Gutierrez’s

statements to CW-13 were involuntarily obtained through coercion. 1 See Salvador-

Gutierrez Memorandum of Law in Support of Defendant’s Motion to Suppress

Coerced Statements, at 1-28. As a result, his statements are “presumed unreliable.”



1Mr. Canas incorporates those arguments and related factual support, including the Declaration of
Counsel, herein by reference.
                                                3
        Case 1:18-cr-10450-MLW Document 503 Filed 12/08/20 Page 4 of 5




Hodges, 208 F.3d 227. Indeed, the coerced statement at issue in LaFrance, 499 F.2d

at 34, was only sought to be used for impeachment, whereas here, the coerced

confession is the most damning evidence in the government’s case. The Due Process

concerns are significantly more heightened where the unreliable coerced confession

makes up such a significant part of the evidence against Canas and Yanes.

      Not only are Salvador-Gutierrez’s statements unreliable since they were

“wrung out of” Salvador’s mouth through coercion, Buckley, 20 F.3d at 795, but they

are also ripe with indicia of unreliability as discussed in the defendants’ joint

motion in limine to exclude those statements, which is incorporated herein by

reference. See Canas & Yanes Joint Motion in Limine to Exclude Statements Made

By Salvador-Gutierrez to CW-13. Additionally, while the defendants do not have

standing to contest a Miranda violation on Salvador-Gutierrez’s behalf, the fact that

such warnings were not given is nonetheless relevant to whether or not his

statements were given as a result of coercion. If the Court finds that the statements

were obtained through coercion, their introduction at the defendants’ trial would

violate their Fifth Amendment Due Process rights.

                                   CONCLUSION

      Since introduction of statements obtained from Salvador-Gutierrez through

coercion would violate Canas’s and Yanes’s Fifth Amendment Due Process rights,

by allowing introduction of unreliable evidence, they have standing to join Salvador-

Gutierrez’s motion to suppress.

Respectfully Submitted,                        Respectfully Submitted,
ELISEO VAQUERANO CANAS                         JONATHAN TERCERO YANES
By his attorney:                               By his attorney:
                                           4
       Case 1:18-cr-10450-MLW Document 503 Filed 12/08/20 Page 5 of 5




/s/ Jessica Hedges_______                     /s/ Leonard E. Milligan III
Jessica D. Hedges                             Leonard E. Milligan III
BBO No. 645847                                BBO No. 668836
Hedges & Tumposky, LLP                        Milligan, Rona, Duran, and King, LLC
50 Congress St., Suite 600                    50 Congress St., Suite 600
Boston, MA 02109                              Boston, MA 02109
T (617) 722-8220                              T (617) 395-9570
hedges@htlawyers.com                          lem@mrdklaw.com


                          CERTIFICATE OF SERVICE

       I, Jessica D. Hedges, hereby certify that on this 8th day of December, 2020 I
served one true and correct copy of this motion, through the electronic filing system,
on all counsel of record in this matter.

                                                     /s/ Jessica Hedges
                                                     Jessica D. Hedges




                                          5
